Citation Nr: 9932641	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  91-22 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of $522.

(The issues of entitlement to a disability rating in excess 
of 50 percent for a post-traumatic stress disorder and 
entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain are the subject of a separate 
decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to March 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
June 1997 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) Committee on Waiver and Compromises 
(Committee) in Los Angeles, California, which granted a 
partial waiver of $523 towards recovery of an overpayment of 
$1,045.

The veteran appeared before the RO for personal hearings in 
January 1997 and September 1999.  Transcripts of those 
hearings are of record.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2. In April 1997, the RO adjusted the veteran's disability 
compensation award retroactive to November 1, 1995, in 
response to information received in January 1997 which 
reflects that the veteran's spouse died in October 1995; 
this action resulted in an overpayment in the amount of 
$1,045.

3. The overpayment was not the result of fraud, 
misrepresentation, or bad faith on the part of the 
veteran; there is a balance of fault between the veteran 
and VA regarding the creation of the debt.

4. The Committee has granted the veteran a partial waiver of 
recovery of an overpayment of $523; an overpayment of $522 
remains.

5. The veteran reported that his monthly expenses do not 
exceed his monthly income, and he reported assets worth 
$150,000.

6. It has not been shown that recovery of the overpayment 
would impose undue hardship on the veteran now or in the 
future.


CONCLUSION OF LAW

Recovery of the overpayment of $522 would not be contrary to 
the standards of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In August 1996, the veteran reported for VA 
examination in order to evaluate his service-connected 
disabilities.  He reported to a VA physician that he was a 
widower.  Based on the VA physician's medical findings, the 
RO increased the disability ratings assigned to the veteran's 
service connected disabilities to reflect a combined rating 
of sixty percent.  In October 1996, the RO notified the 
veteran of the increased evaluation and the corresponding 
increase in his compensation award.  The veteran was also 
informed him that he was being paid as a single veteran with 
no dependents.

In November 1996, the veteran provided the RO with a copy of 
his marriage license.  Consequently, the RO amended the 
veteran's disability compensation to include his spouse, and 
adjusted his compensation award retroactive to March 1, 1990, 
to include pay as a veteran with a dependent spouse.  The RO 
wrote to the veteran and informed him of the requirement that 
he notify VA immediately 
should there be any change in a dependency status.  He was 
also notified that such a change in status could result in an 
overpayment which would have to be repaid.

In January 1997, the veteran provided the RO with his 
spouse's death certificate, which indicated that she died in 
October 1995.  In March 1997, the RO notified the veteran 
that his compensation award had been reduced due to the death 
of his spouse, effective November 1, 1995.  In April 1997, 
the veteran was notified that the reduction created an 
overpayment of $1,045, and that his benefit checks would be 
automatically withheld and applied toward repayment of the 
debt. 

The veteran has not contested the validity of the 
overpayment, but in May 1997 he requested a waiver of 
recovery of the overpayment.  The veteran alleged that his 
request was based on financial hardship.  He reported that he 
had suffered injuries in an automobile/pedestrian accident in 
September 1991, and had not worked since the accident.  He 
noted that he had lost the financial support of his spouse's 
income.  The veteran contended that the overpayment was due 
to VA's oversight, and that he had given VA "all information 
that you have requested . . ."

Along with his request, the veteran submitted VA Form 20-5655 
(Financial Status Report) and reported a monthly income of 
$1,894, with monthly expenses of $1,581.  He reported that he 
was widowed and had no dependents.  He indicated that he 
could pay nothing toward his debt on a monthly basis.  The 
only asset the veteran reported was real estate with a value 
of $150,000.

In June 1997, the Committee issued a decision which granted a 
partial waiver of recovery in the amount of $523 on the basis 
of "equity and good conscience."  In reaching its decision, 
the Committee found that there was no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran.  
The Committee determined that there was a "balancing of 
fault" in the creation of the overpayment.  The veteran was 
considered at fault because he did not include a copy of his 
spouse's death certificate at the same time he submitted the 
copy of his marriage license in November 1996.  VA was held 
to be at fault inasmuch as it failed to verify the veteran's 
marital status prior to adding his spouse to his benefit 
record, even after the veteran reported that he was a widower 
to a VA physician in August 1996.  

The Committee also determined that the veteran had provided 
incomplete information about his assets in the May 1997 
Financial Status Report.  The Committee held that the 
information the veteran provided precluded it from 
determining whether recovery of the debt would impose a 
financial hardship, and held that "[i]n the absence of 
complete financial information, we must conclude that [the 
veteran has] the ability to pay this debt."  The Committee 
found further that the veteran had been unjustly enriched; 
the recovery of the debt would not defeat the purpose of VA 
compensation benefits; and the evidence did not show that the 
veteran had changed his position to his detriment.  As the 
Committee granted a partial waiver of $523, it was held that 
the veteran had to repay $522, the remainder of the original 
$1,045 overpayment.  The veteran initiated an appeal of the 
Committee's decision in November 1997.

At his September 1999 hearing, the veteran and his 
representative contended that the overpayment was an 
administrative error created when the RO lost the veteran's 
"timely submitted" death certificate of his spouse.  The 
veteran testified that he gave the RO a copy of his spouse's 
death certificate "basically right after almost" her death 
in October 1995.  He agreed when questioned that he had no 
idea that VA was still paying him as a married veteran until 
he was notified of the overpayment.  When questioned 
regarding financial hardship, the veteran testified that his 
only source of income was his VA benefits and a partial 
benefit from his spouse's pension.  When asked if he read the 
correspondence he received from VA, the veteran stated that 
he "glanced" over it, but that his "mind ha[d]n't been on 
a lot of things" due to the death of his spouse and the 1991 
pedestrian accident.  The veteran asserted repeatedly that he 
submitted his spouse's death certificate promptly after her 
death, but that it must have been lost by VA. 

Legal Criteria and Analysis.  Initially, the Board finds that 
the veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is not inherently implausible.  Further, after examining the 
record, the Board is satisfied that all relevant facts have 
been properly developed and that the data on file is 
sufficient for the Board to render a fair and equitable 
determination of the issue at hand.

"Compensation" means a monthly payment made by VA to a 
veteran because of a service-connected disability, or to a 
surviving spouse, child or parent of a veteran because of the 
service-connected death of the veteran occurring before 
January 1, 1957.  38 C.F.R. § 3.4 (1999).  VA regulations 
also provide that an additional amount of compensation may be 
payable for a spouse, child, and/or dependent parent where a 
veteran is entitled to compensation based on disability 
evaluated as 30 percent or more disabling.  38 C.F.R. § 
3.4(b)(2).  

Overpayment created by retroactive discontinuance of an award 
is subject to recovery if recovery is not waived.  VA law and 
regulations preclude waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302.  

The record reflects that the Committee has resolved this 
question in favor of the veteran, finding, in essence, that 
his actions did not represent the intentional behavior to 
obtain government benefits to which he was not entitled, 
which is necessary for a finding of fraud, misrepresentation 
or bad faith.  The Board concurs with this finding of the 
Committee.

Because it has been determined that there was no willful 
intention on the part of the veteran to commit fraud, 
misrepresent a material fact, or exercise bad faith in the 
creation of an overpayment that has been assessed against 
him, the Board's review is limited to the issue of whether 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1. Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2. Balancing of faults.  Weighing fault of debtor against VA 
fault.

3. Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4. Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5. Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6. Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

A veteran, surviving spouse or child who is receiving 
pension, or a parent who is receiving compensation or 
dependency and indemnity compensation, must notify VA of any 
material change or expected change in his or her income or 
other circumstances which would affect his or her entitlement 
to receive, or the rate of, the benefit being paid.  Such 
notice must be furnished when the recipient acquires 
knowledge that he or she will begin to receive additional 
income or when his or her marital or dependency status 
changes.  38 C.F.R. § 3.660.

The Court has held that the Board must provide a complete 
analysis of the six regulatory elements of "equity and good 
conscience," including sufficient reasons or bases for its 
conclusions.  See Cullen v. Brown, 6 Vet. App. 510 (1993); 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  In order to 
assist the claimant in fairly presenting an appeal to the 
Board, the RO must also consider all the criteria under 38 
C.F.R. § 1.965 and explain to a claimant the reasons why each 
element is not relevant or does not support the request for 
waiver of recovery of the debt.

In the instant case, the Board concurs with the Committee 
that the veteran and VA were equally at fault in the creation 
of the debt.  The RO informed the veteran that he needed to 
report any change in financial, dependent, or personal 
status, and he was notified that failure to do so could 
result in an overpayment subject to recovery.  The evidence 
of record does not support the veteran's contention that he 
informed the RO of the death of his spouse at any time 
earlier than November 1996, when the RO initially received a 
copy of his spouse's death certificate.  However, VA should 
have noted his spouse's death as early as August 1996, when a 
VA physician noted in the examination report that the veteran 
was a widower.  The Board concurs with the Committee's 
finding that it should have undertaken development to verify 
the veteran's marital status after the August 1996 VA 
examination.  

The Board also finds that the evidence of record does not 
support the veteran's contention that payment of the 
remaining $522 debt would cause undue financial hardship.  As 
noted above, the veteran provided information which reflects 
shows that his average monthly expenses are $1,581.  After 
deducting the monthly expenses from his monthly income of 
$1,894, the veteran is left with $313 of discretionary 
income.  Additionally, he reported that he owns real estate 
valued at $150,000.  Consequently, the Board finds that 
payment of the VA debt would not deprive the veteran of basic 
necessities, and the evidence does not indicate that the 
veteran cannot repay the $522 debt, particularly if he is 
allowed to make payments in installments over a period of 
time.  See 38 C.F.R. § 1.917.  

The Board also concludes that failure by the veteran to make 
restitution would result in unjust enrichment.  As is evident 
from the above, the veteran received VA payments to which he 
had no legal entitlement.

Additionally, the Board holds that the evidence does not 
indicate that recovering the compensation overpayment would 
in any way defeat the purpose of the laws and regulations 
providing disability compensation for veteran's, nor does the 
evidence show that the veteran relied upon VA to his 
detriment.  Therefore, neither of these principles are 
applicable to the instant case.

Thus, the Board has determined that the veteran was equally 
at fault with VA in the creation of the debt, and that the 
evidence does not show that recovery of the indebtedness 
would deprive the veteran of basic necessities.  In this 
regard, the Board notes that once the necessary living 
expenses have been met, the debtor will be expected to accord 
a government debt the same regard given any other debt.  See 
Stone v. Derwinski, 2 Vet. App. 56, 58 (1992).

For the reasons stated above, the Board concludes that the 
preponderance of the evidence shows that recovery of the 
indebtedness would not be against the standards of equity and 
good conscience.  Accordingly, the veteran's request for a 
waiver of recovery of an overpayment of compensation benefits 
in the amount of $522 must be denied.


ORDER

Entitlement to waiver of recovery of an overpayment of $522 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

